Citation Nr: 0905480	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability prior to February 9, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability from February 9, 2004.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from November 1968 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the May 2003 decision, 
the RO awarded an increased rating to 10 percent for the 
Veteran's right shoulder disability, effective December 31, 
2002.  After the Veteran appealed the decision, the RO 
increased the rating to 20 percent by an October 2004 
decision, effective February 9, 2004.

Thereafter, in a September 2006 decision, the Board denied 
the Veteran's appeal for a rating in excess of 20 percent.  
The Veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2007, the 
Veteran's representative and VA General Counsel filed a joint 
motion for remand.  The Court granted the joint motion later 
in July 2007 and remanded the case to the Board for further 
action.  In November 2007, the Board remanded the Veteran's 
claim for an increase for additional development.

Near the time of the Board's November 2007 remand, the Court 
issued a decision concerning the adjudication of claims for 
an increase.  The Court held that consideration of the 
appropriateness of a staged rating is required for such 
claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  By assigning a 20 percent rating effective from 
February 9, 2004, the RO created a staged rating for the 
Veteran's claim.  That is, a rating period prior to February 
9, 2004, when the right shoulder disability was rated as 10 
percent disabling and a rating period from February 9, 2004, 
when the disability has been rated as 20 percent disabling.  
Thus, the Board has since characterized the claim as 
consisting of two issues-one for each rating stage.

While the case was in remand status, the Veteran filed claims 
of service connection for a neck disability and an upper back 
disability.  Both claims were denied by the July 2008 rating 
decision and the Veteran perfected an appeal before the case 
was returned to the Board.

(The decision below addresses the Veteran's increased rating 
issues on appeal.  The claims of service connection for a 
neck disability and an upper back disability are addressed in 
the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Prior to February 9, 2004, the Veteran's right shoulder 
disability was manifested by painful motion and weakness with 
functional loss approximating motion of the right arm limited 
to shoulder level and no worse; separate muscle injury was 
not shown.

2.  From February 9, 2004, the Veteran's right shoulder 
disability has been manifested by painful motion and weakness 
with functional loss approximating motion of the right arm 
limited to shoulder level and no worse; separate muscle 
injury has not been shown.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2004, the criteria for a 20 percent 
rating for service-connected right shoulder disability were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Code 5201 (2008).

2.  From February 9, 2004, the criteria for a rating in 
excess of 20 percent for service-connected right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised during 
the pendency of the appeal, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for an increased 
rating on appeal has been accomplished.  Through February 
2003, December 2004, November 2007, and June 2008 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
Veteran's claim for an increased rating.  The notice letters 
informed the Veteran that the evidence must show an increase 
in severity of the disability.  Additionally, the Veteran was 
told to submit medical evidence and lay statements showing 
how the disability impacts his employment and daily life.  
The June 2008 letter also set forth the general criteria for 
assigning disability ratings and listed the applicable 
diagnostic codes for shoulder impairment.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The Veteran was provided 
with the general criteria for assigning effective dates in 
the November 2007 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
November 2008, which followed the June 2008 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2004 and November 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
the VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Consequently, a 
remand of the increased rating claim for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating claim on appeal.  The Veteran's service 
treatment records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Muskogee, Oklahoma, and its associated 
outpatient clinics.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
The Veteran has submitted several lay statements in support 
of his claim that have been associated with the record.  
Additionally, in February 2003 and August 2008, the Veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected right shoulder 
disability is more disabling than what is reflected by the 
assigned ratings.  Additionally, the veteran's representative 
contends that a rating for a muscle injury of the right 
shoulder may be appropriate.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  As noted in the introduction, the 
consideration of the appropriateness of a staged rating is 
required.  See Hart, 21 Vet. App. at 509-10.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

By way of background, the Veteran filed an application for 
benefits in May 1969, including a claim of service connection 
for a weak shoulder muscle.  By a February 1970 rating 
decision, the Veteran was awarded service connection for 
weakness of the deltoid, triceps, and scapular rotator 
muscles of the right shoulder.  An initial rating of 30 
percent was assigned under a diagnostic code for muscle 
injuries.  In May 1986, the rating was reduced to a 
noncompensable level and the service-connected disability was 
re-characterized as residuals of a right shoulder injury.  At 
that time, the right shoulder disability was evaluated under 
a hyphenated diagnostic code (5201-5303) that was comprised 
of both a muscle injury code and a code pertaining to 
limitation of motion of the shoulder.  A July 1987 Board 
decision also characterized the disability as residuals of a 
right shoulder injury.

After the Veteran filed a claim for an increase in December 
2002, the disability was re-characterized as residuals of a 
right shoulder injury secondary to rotator cuff tear.  By the 
May 2003 rating decision, the rating was increased to 10 
percent under a hyphenated Diagnostic Code 5201-5206 for 
limitation of motion of the shoulder, arm, elbow, or forearm.  
When the rating was increased to 20 percent in October 2004, 
the disability remained the same, but the evaluation was made 
under hyphenated Diagnostic Code 5201-5303 again.  Part of 
the reason for the July 2007 joint motion for remand was to 
determine which muscle groups, if any, were affected by the 
service-connected right shoulder disability.

In regards to shoulder impairment, a disability may be 
evaluated under Diagnostic Code 5201 for limitation of motion 
of the arm.  That diagnostic code provides for a 20 percent 
rating for limitation of motion of the major arm (dominant 
side) when motion is limited to shoulder level.  Limitation 
of motion to midway between the side and shoulder level 
warrants a 30 percent rating for the major arm.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a (Diagnostic 
Code 5201) (2008).  The Veteran's right arm is his dominant 
side.

Prior to February 9, 2004, the evidence of record included a 
February 2003 VA examination that was conducted in connection 
with the claim.  The Veteran reported that he had a painful 
right shoulder that limited his activities, including sports.  
He stated that he was unable to lift heavy objects.  On 
examination, the appearance of the right shoulder was within 
normal limits but there was tenderness to palpation of the 
right anterior shoulder joint.  The Veteran was able to flex 
his right arm to 150 degrees with pain at 125 degrees.  
Abduction was to 130 degrees with pain at 100 degrees.  The 
examiner noted that the range of motion of the right shoulder 
was additionally limited by pain and weakness.  There was no 
ankylosis of the shoulder joint.  X-rays revealed no 
identifiable abnormality of the right shoulder.  The 
diagnosis was residuals of an injury to the right shoulder 
secondary to rotator cuff tear.  

During this rating stage, the Veteran submitted statements in 
which he reported symptoms of painful motion with weakness 
consistent with the VA examination report.  The only other 
records from this period are from the Veteran's treating 
chiropractor, H.W.R.  The records show some treatment for 
chronic right shoulder pain and weakness.  However, the 
records do not contain enough information to be useful in 
evaluating the right shoulder disability beyond supporting 
the existence of the symptoms identified by the Veteran.

According to objective range of motion testing alone, a 
rating in excess of 10 percent was not warranted based on the 
evidence contained in the February 2003 VA examination 
report.  This is so because it was not shown that the 
Veteran's motion of the right arm was limited to shoulder 
level; i.e., 90 degrees of flexion or abduction.  However, 
the Veteran's motion became painful at 100 degrees of 
abduction.  The examiner also reported that weakness caused 
additional limitation of motion.  Thus, with consideration of 
other factors (painful motion with weakness), the level of 
severity of the Veteran's right shoulder disability more 
closely approximated the criteria for a 20 percent rating.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 204-7.

The RO did award a rating based on painful motion during this 
time period, but only a 10 percent rating was assigned.  The 
10 percent evaluation may have been made under a diagnostic 
code pertaining to limitation of motion of the elbow or 
forearm as Diagnostic Code 5206 was set forth in the rating 
decision.  However, Diagnostic Code 5201 appears to be the 
most applicable diagnostic code for evaluating the disability 
because it applies to limitation of motion of the arm, which 
takes into account limitation of motion of the joint affected 
by the Veteran's service-connected disability (the shoulder).  
That diagnostic code sets forth a minimum schedular rating of 
20 percent.  The Veteran is not service connected for a 
disability of the elbow or forearm and there was no 
indication in the examination report that those parts were 
affected; merely that the Veteran has some complaints 
involving those parts.

Accordingly, a rating of 20 percent is warranted prior to 
February 9, 2004 under Diagnostic Code 5201 for limitation of 
motion of the right arm as a result of the Veteran's service-
connected right shoulder disability.  There is no indication 
that such a level of impairment was not in existence 
throughout this rating stage.  That is, the 20 percent rating 
was warranted from the time the Veteran filed the claim for 
an increase.  An even higher rating is not warranted because 
the evidence did not show that motion of the right arm was 
limited midway between side and shoulder level or worse.

From February 9, 2004, the evidence of record includes 
private treatment records from H.W.R., as well as records 
from M.W.C., D.O.  A February 9, 2004 letter from Dr. M.W.C. 
indicates that she examined the Veteran's right shoulder.  
The Veteran had complaints of pain and weakness.  Dr. M.W.C. 
found that the Veteran had essentially full range of motion 
of the right arm, although it was noted that he had decreased 
strength with motion compared to the left arm.  The diagnosis 
was chronic painful right shoulder, possibly a rotator cuff 
tear.  Dr. M.W.C. stated that documenting or quantifying the 
Veteran's weakness might be helpful in determining 
disability, but she could not personally determine that for 
VA disability purposes.  A letter from Dr. M.W.C., dated in 
March 2004, reiterated that the Veteran's main problem with 
the right shoulder was weakness or decreased strength with 
motion.  In a February 2005 letter, Dr. M.W.C. indicated that 
the Veteran had loss of motion of abduction at 165 degrees, 
with normal being 180 degrees.  A functional capacity 
evaluation reflected weakness of the supraspinatus and 
scapular stabilizers.  Dr. M.W.C. felt that the weakness and 
related fatigability allowed the Veteran to work at only a 
level of light physical demand.  Dr. M.W.C. thought the 
results may support the Veteran's request for a 30 percent 
disability rating.

Records from H.W.R. dated during this rating period continued 
to show some treatment for chronic right shoulder pain and 
weakness.  However, as noted before, the records do not 
contain enough information to be useful in evaluating the 
right shoulder disability beyond supporting the existence of 
the symptoms identified by the Veteran.  In fact, H.W.R. 
stated in an August 2005 letter that the Veteran was not 
being treated for his chronic shoulder injury.

In support of his claim involving the right shoulder, the 
Veteran submitted multiple lay statements from friends and 
family in 2008.  The statements indicated that the Veteran's 
right shoulder disability appeared to be painful, limited his 
recreational and physical activities, affected his work and 
social life, made sleep uncomfortable, and generally made his 
life worse.

Pursuant to the Board's November 2007 remand, the Veteran was 
afforded another VA examination of his right shoulder in 
August 2008.  The Veteran reported continued complaints of 
painful motion with weakness and an inability to lift heavy 
objects.  Range of motion testing reflected flexion of the 
right arm to 155 degrees with pain evidenced at 110 degrees.  
Abduction was to 150 degrees with pain evidenced at 100 
degrees.  The examiner stated that there was no additional 
loss of motion after repetitive use.  X-rays showed 
degenerative joint disease of the right shoulder joints.  An 
MRI reflected both tendinopathy and a tear in the rotator 
cuff.  The examiner diagnosed the Veteran with mild 
tendonitis and mild rotator cuff tear with zero to mild loss 
of function.  

The results of the August 2008 VA examination were similar to 
those of the February 2003 VA examination.  The Veteran's 
range of motion of the right arm was objectively limited to a 
noncompensable level, but in light of painful motion and 
weakness, the impairment closely approximated the criteria 
for a 20 percent rating.  That is, with consideration of 
other factors, the Veteran had motion limited to 
approximately shoulder level.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The private treatment records from this time period also 
reflected limited motion resulting from weakness, but the 
February 2005 letter from Dr. M.W.C. actually indicated 
limitation of motion only to a noncompensable level even with 
consideration of weakness.  Records from Dr. M.W.C. did not 
indicate that the Veteran's motion of the right arm was 
limited to a level worse than what is allowed for by a 20 
percent disability rating.  The lay statements submitted by 
the Veteran support his contentions of having a painful and 
weak right shoulder.  Such symptoms have already been taken 
into account in the assignment of the 20 percent rating.  
Such effects are contemplated by the schedular criteria.  

Accordingly, from February 9, 2004, a 20 percent rating has 
been correctly assigned.  The criteria for a rating in excess 
of 20 percent have not been met because the evidence has not 
shown that motion of the right arm was limited midway between 
side and shoulder level or worse.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5201).

A rating in excess of 20 percent is not warranted for any 
rating stage under any other potentially applicable 
diagnostic code pertaining to the shoulder and arm.  
Ankylosis of the scapulohumeral articulation or other 
impairment of the humerus has not been evidenced by the 
record.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200 and 
5202).

At the time of the November 2007 remand, there was an 
indication that the Veteran's service-connected right 
shoulder disability may include impairment as a result of 
injury to a related muscle group.  As noted above, when the 
Veteran was initially awarded service connection, the 
disability was evaluated under a muscle injury diagnostic 
code.  Subsequently, limitation of motion of the arm was 
thought to be the appropriate manner to evaluate the severity 
of the right shoulder injury.  However, in the October 2004 
rating decision, the RO reverted back to evaluating the 
disability as a muscle injury when it assigned the 20 percent 
rating under Diagnostic Code 5303.  See 38 C.F.R. § 4.73 
(2008).  The claim was remanded in accordance with the joint 
motion in order to determine which muscle groups, if any, 
were affected by the service-connected right shoulder 
disability.

In discussing the issue, the August 2008 VA examiner clearly 
states that there is no evidence of a muscle injury.  
Instead, the examiner found mild tendonitis and mild rotator 
cuff tear.  The examination findings reflected that 
musculature was normal and that there was no muscle weakness 
or atrophy.  The finding was supported by MRI reflecting 
tendinopathy and a tear of the rotator cuff.  Therefore, the 
evidence in the August 2008 examination report indicates that 
there is in fact no muscle injury and any painful motion and 
weakness is attributable to the other described impairment 
and not to a muscle injury.  The Board finds the evidence 
provided by Dr. M.W.C. to be less probative because a rotator 
cuff tear was largely ignored other than when Dr. M.W.C. 
stated that the Veteran had a possible rotator cuff tear.  
However, even Dr. M.W.C. recommended that the Veteran should 
undergo a MRI to further understand the disability.  There is 
no indication that an MRI was conducted or reviewed by Dr. 
M.W.C.  The private treatment providers did not perform an 
examination as full and complete as the August 2008 VA 
examination that included an MRI, an x-ray, and a physical 
examination in the context of the rating criteria.  In light 
of the most complete examination report, evaluating the 
Veteran's right shoulder disability under a muscle injury 
diagnostic code is not appropriate.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's right shoulder 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis during any rating 
stage.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for an increased rating should be granted to the extent 
described above.  However, the claim for a rating in excess 
of 20 percent must be denied throughout the time period of 
the claim.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against a higher rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for a right shoulder disability is 
granted prior to February 9, 2004, subject to the laws and 
regulations governing the payment of monetary awards.

From February 9, 2004, an evaluation in excess of 20 percent 
for a right shoulder disability is denied.


REMAND

The Board finds that further development is necessary for the 
claims of service connection for a neck disability and an 
upper back disability.

The Veteran's representative asserts that service connection 
is warranted for a neck disability and an upper back 
disability as secondary to service-connected right shoulder 
disability.  See generally 38 C.F.R. § 3.310 (2008).  In 
addition to direct secondary service connection where a 
nonservice-connected disability is caused by a service-
connected disability, service connection may be warranted for 
the aggravation of a nonservice-connected disability by a 
service-connected disability.  38 C.F.R. § 3.310(b).

In support of the claim, letters were submitted from H.W.R., 
the Veteran's treating chiropractor.  In August 2005, H.W.R. 
indicated that he had been treating the Veteran in both the 
cervical spine and thoracic spine areas.  H.W.R. stated that 
any injury or chronic condition of the shoulder will affect 
the function of the cervico-thoracic region.  H.W.R. found 
that the Veteran's right shoulder disability resulted in 
constant stress on the cervical and thoracic muscle resulting 
in myofascitis, joint dysfunction, and gradual degeneration 
of the related spine joints.  The Veteran uses his neck and 
upper back area abnormally resulting in exacerbations of the 
areas.  H.W.R. gave the opinion that as the Veteran's right 
shoulder continues to worsen, it will result in a continual 
degeneration of his cervico-thoracic region.  H.W.R. 
reiterated his opinion in an August 2007 letter.  The 
evidence from H.W.R. appears to be in support of a theory of 
aggravation rather than direct causation with respect to 
secondary service connection.

In June 2008, the Veteran underwent VA examination in 
connection with the claims to address secondary service 
connection.  After a physical examination of the Veteran and 
x-ray testing, the examiner diagnosed the Veteran with 
degenerative arthritis of the thoracic spine and the cervical 
spine.  The examiner gave the opinion that the disabilities 
were not related to the Veteran's service-connected right 
shoulder disability because the spine disabilities were 
degenerative and genetic in nature.  Unfortunately, the 
examiner only addressed the causation aspect of the neck and 
upper back disabilities and did not address the aggravation 
aspect that was indicated by H.W.R.

The Board notes that prior to the filing of the claims, a 
change was made effective to the regulations pertaining to 
secondary service connection.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  The 
amended regulation provides that any increase in severity of 
a nonservice-connected disability that is proximately due to 
or the result of a service-connected disability, and not due 
to the natural progression of the disease, will be service 
connected.  The regulation puts a burden on the Veteran to 
establish a baseline level of severity of the nonservice-
connected disability.  The baseline is necessary in order to 
determine the extent of aggravation by deducting the baseline 
level of severity from the current level of severity.  
Additionally, any increase in severity due to the natural 
progress of the disease must be deducted.  The regulation 
states that VA will not concede aggravation unless the 
baseline level of severity of the nonservice-connected 
disability is established by medical evidence created before 
the onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disability.  38 C.F.R. 
§ 3.310(b).

In the Veteran's case, his service-connected right shoulder 
disability appears to predate any degenerative arthritis of 
the cervical spine and thoracic spine.  For instance, an 
October 1969 x-ray report revealed no bony or articular 
abnormalities of the cervical spine.  An October 1969 x-ray 
of the dorsal spine also did not reveal degenerative 
arthritis, although scoliosis, dorsum rotundum, and 
epiphysitis were noted.  It was near that time that the 
Veteran was awarded service connection for his right shoulder 
disability.  

In February 1986, the Veteran was examined by VA in 
connection with his right shoulder disability.  Notably, the 
Veteran's cervical spine was also examined.  He was not 
diagnosed with arthritis, but he was diagnosed with an 
asymptomatic cervical neck strain.  There was no muscle spasm 
present but there was a lordotic curve.  Flexion and 
extension of the cervical spine were normal, but lateral 
flexion and rotation were less than normal.  

When H.W.R. began treating the Veteran in May 1992, arthritis 
was not noted, but some range of motion testing was 
conducted.  The Veteran appeared to have normal motion of the 
cervical spine in all planes, but he appeared to have less 
than normal motion of the dorsal spine.  The measurements 
from H.W.R. do not correspond with what are considered by VA 
to be normal measurements of motion of the spine.

Thoracic degenerative changes were first seen in a July 2006 
VA chest x-ray.  Scoliosis was also seen at that time.  No 
range of motion testing was conducted.  As noted above, 
degenerative arthritis of the cervical and thoracic spine was 
evidenced at the June 2008 VA examination.  The VA 
examination also indicated limitation of motion of both the 
cervical spine and the thoracolumbar spine, particularly as 
the result of painful motion.

Here, the Veteran's chiropractor has treated him for many 
years.  H.W.R. has opined that the Veteran's neck and upper 
back areas have grown worse because of this right shoulder 
disability.  However, it must be determined whether any 
worsening was the result of the natural progress of the 
disability and whether any increase in severity as a result 
of worsening due to the right shoulder disability was by such 
an increment to indeed show aggravation as contemplated by 
the regulation.  Given the state of the evidence, the Board 
finds that another VA examination is necessary to decide the 
claim.

The Veteran should be scheduled for a VA examination of his 
cervical and thoracic spine.  The examiner should be asked to 
provide an opinion as to whether the Veteran has a neck 
and/or upper back disability that was made chronically worse 
by his service-connected right shoulder disability.  The 
examiner should comment on whether any of the evidence of 
record constitutes a baseline of the level of severity of the 
Veteran's current neck and upper back disabilities.  The 
examiner should provide an opinion as to how much the neck 
and upper back disability has worsened in severity as a 
result of the natural progress of those disabilities, if at 
all, from the time of the baseline to the current level of 
severity.

In light of the remand, the Veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate a claim of secondary service 
connection for a neck disability and for an upper back 
disability, including on the theory of aggravation.  See 
38 C.F.R. §§ 3.159(b)(1), 3.310(b).  The letter is necessary 
to notify the Veteran of the amended regulation change that 
is now in effect.  The letter should also include information 
regarding the criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman, 19 Vet. App. at 473.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a neck disability and for 
an upper back disability.  Notice 
regarding secondary service connection 
must be included.  Such notice must 
inform the Veteran of the requirements 
set forth in 38 C.F.R. § 3.310(b) 
pertaining to aggravation.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.  

2.  Schedule the Veteran for a VA 
examination of the spine.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.

The examiner should determine the current 
diagnoses of all neck and upper back 
disabilities and confirm whether the 
Veteran has degenerative arthritis of the 
cervical or thoracic spine.  If a current 
neck or upper back disability is found, 
the examiner should provide an opinion, 
based on a thorough review of the 
evidence of record, as to the medical 
probabilities that the Veteran has a neck 
and/or upper back disability that was 
caused or made chronically worse by his 
service-connected right shoulder 
disability.  (If the examiner does not 
find that to be the case, he or she 
should, to the extent possible, reconcile 
the opinion with that of H.W.R.'s 
opinions of August 2005 and August 2007.)  

If the examiner finds that the right 
shoulder disability has an effect on a 
neck and/or upper back disability, the 
examiner should comment on when the onset 
of "aggravation" took place and whether 
the claims file contains sufficient 
medical evidence created before the onset 
of aggravation to establish a baseline of 
the level of severity of any such neck 
and/or upper back disability.  If a 
baseline is established, the examiner 
should comment on how much the neck 
and/or upper back disability has worsened 
in severity as a result of the natural 
progress of those disabilities, if at 
all, from the time of the baseline to the 
current level of severity.

The examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should be 
issued for each identified neck and upper 
back disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claims 
on appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  Secondary service 
connection on the basis of aggravation as 
set forth in 38 C.F.R. § 3.310(b) should 
be clearly addressed in the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


